UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7550


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HAROLD STEVEN JACKSON, a/k/a Ears,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cr-00306-PJM-1)


Submitted:    December 17, 2009            Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Steven Jackson, Appellant Pro Se. Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold       Steven    Jackson       appeals   the    district         court’s

order    denying    his     motion    for    a    reduction      of    sentence      filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).                     We have reviewed the

record and find the district court did not abuse its discretion

in denying the motion. See United States v. Goines, 357 F.3d

469, 478 (4th Cir. 2004) (motion under § 3582(c) “is subject to

the discretion of the district court”); United States v. Legree,

205 F.3d 724, 727 (4th Cir. 2000).                 Thus, we affirm the district

court’s     order    for    the      reasons      stated   there.            See    United

States v.       Jackson,    No.    8:06-cr-00306-PJM-1           (D.    Md.    Aug.    10,

2009).      We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented     in    the     materials

before    the    court     and    argument       would   not   aid     the    decisional

process.

                                                                                   AFFIRMED




                                            2